Citation Nr: 1529359	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder.  

2.  Entitlement to service connection for a sleep disorder other than obstructive sleep apnea.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

4.  Entitlement to connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

6.  Entitlement to connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a chronic headache disability.

8.  Entitlement to connection for a chronic headache disability, to include migraines, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for stomach disorder, to include constipation and irritable bowel syndrome (IBS), to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 with additional service in the United States Marine Corp Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for the matters on appeal.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In a January 2014 rating decision, the RO granted service connection for PTSD, representing a full grant of that benefit sought.  

In December 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In characterizing the appeal as involving requests to reopen previously-denied claims, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for his right knee disability and left knee disability on the basis that there was no medical evidence linking his disabilities to disease or injury incurred or aggravated in service, to include as due to an undiagnosed illness.  The RO also denied the claim for service connection for headaches as there was no record of headaches in service or a chronic disability.  

Although the Veteran has now been diagnosed with patellofemoral syndrome of both knees and a chronic headache disorder, primarily migraines, the diagnoses do not constitute a different diagnosed disease or injury as the Veteran essentially reported the same injuries in service and pertinent symptomatology at the time of the prior denials.  In sum, the Board finds that the Veteran's current claims for service connection for right knee disability, left knee disability and chronic headache disability are not "new" claims, and that new and material evidence is required in order for the Board to consider the substantive merits of these claims.  

Notably, in the August 2013 SOC, it appears that the RO addressed the claims for service connection for right knee disability, left knee disability and migraine headaches/chronic headache disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable decision on the request to reopen the Veteran's claims for right knee disability, left knee disability and chronic headache disability-the Board has characterized that portion of the appeal involving the claims for right knee disability, left knee disability and chronic headache disability as encompassing both the claims to reopen as well the claims for service connection on the merits as set forth on the title page.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and the Virtual VA claims processing system.

Additional VA treatment records have been added to the record that have not been considered by the RO in conjunction with the current appeal.  Moreover, the Veteran has not been notified of such records and given the opportunity to waive RO consideration of such evidence.  See 38 C.F.R. § 20.1304 (2014).  Nevertheless, given the Board's determinations to reopen the claims for service connection right knee, left knee and headache disorders and remand all of the remaining claims, including the claims of service connection for right knee, left knee and headaches on the merits for further development, the Board finds no prejudice to the Veteran in proceeding with the disposition of the matters on appeal, at this juncture.

The Board's dismissal of the claims for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and for a sleep disorder other than obstructive sleep apnea, and the decision addressing the request to reopen the claims for service connection for right knee disability, left knee disability and chronic headache disability is set forth below.  The remaining claims on appeal, including the claims for service connection for right knee disability, left knee disability and chronic headache disability, on the merits, are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  During the December 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw from appeal the claims for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and for a sleep disorder other than obstructive sleep apnea.

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

3.  In an October 1996 rating decision, the RO denied a claim for service connection for a right knee disability; although notified of the denial in an October 1996 letter, the Veteran did not initiate an appeal.

4.  Evidence associated with the claims file since the October 1996 denial of the claim for service connection for a right knee disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  In an October 1996 rating decision, the RO denied a claim for service connection for a left knee disability; although notified of the denial in an October 1996 letter, the Veteran did not initiate an appeal.

6.  Evidence associated with the claims file since the October 1996 denial of the claim for service connection for a left knee disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

7.  In an October 1996 rating decision, the RO denied a claim for service connection for headaches; although notified of the denial in an October 1996 letter, the Veteran did not initiate an appeal.

8.  Evidence associated with the claims file since the October 1996 denial of the claim for service connection for headaches includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claims for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and for a sleep disorder other than obstructive sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2014).

2.  The October 1996 rating decision in which the RO denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2014). 

3.  As evidence received since the October 1996 final decision is new and material, the criteria for reopening the previously denied claim for service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The October 1996 rating decision in which the RO denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2014). 

5.  As evidence received since the October 1996 final decision is new and material, the criteria for reopening the previously denied claim for service connection for a left knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

6.  The October 1996 rating decision in which the RO denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2014). 

7.  As evidence received since the October 1996 final decision is new and material, the criteria for reopening the previously denied claim for service connection for headaches are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 .

During the December 2014 Board hearing, the Veteran withdrew from appeal the claims for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and for a sleep disorder other than obstructive sleep apnea.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they must be dismissed.

II.  Decision on Requests to Reopen Previously Denied Claims

Given the Board's favorable disposition of the request to reopen the claims for service connection for a right knee disability, a left knee disability and headaches, all notification and development action needed to fairly resolve these claims has been accomplished. 

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As discussed below, prior claims for service connection for a right knee disability, left knee disability and headaches were considered and denied.  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claims for service connection for his knee disabilities in June 2010 and for his headache disability in November 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Right and Left Knee Disabilities

The Veteran filed his initial claim for service connection for right and left knee disabilities in February 1993.  He claimed he injured his knees while serving in the Southwest Asia Theatre of Operations.  In this regard, a March 1991 service treatment record showed that the Veteran complained of sore knees for two months that was aggravated by light activity.  The examiner noted pain in the soft tissue area of knees due to jumping off of trucks.  The RO denied his claim for service connection for right and left knee disabilities in a December 1993 rating decision because there was no evidence of chronic bilateral knee disability during the Veteran's period of active duty service.  Rather, the evidence substantiated trauma to the right knee following discharge from active duty service as documented in a July 1992 private treatment record that showed an injury to the right knee collateral ligament.  The claim was again denied in an October 1996 rating decision as due to an undiagnosed illness since the Veteran's knee disability manifested in March 1991, and lasted less than six months.  

Although the Veteran was notified of the denial and his appellate rights that same month, he did not initiate an appeal from this determination.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's October 1996 decision is final with respect to these issues as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since October 1996 rating decision are private and VA treatment records, statements and Board hearing testimony from the Veteran, May 2012 and July 2012 private opinions, and a March 2013 VA examination with a June 2013 addendum opinion.  In his statements and testimony,  the Veteran again reported injuring his knees in service while performing combat operations in the Southwest Asia Theatre of Operations.  He also reported experiencing pertinent symptomatology since that time.

Significantly, although the VA examiner found that the Veteran's bilateral knee disorders were not related to service, a May 2012 private opinion from W.S.B., M.D. opined that the incident in service was more likely than not causing the Veteran's current pain and symptoms.  Moreover, a July 2012 opinion from another private physician, W.R., M.D. also noted that the Veteran suffered bilateral knee injuries from jumping on and off trucks during his tour of duty causing knee pain that had progressed.  The examiner opined that it was more likely that chondromalacia of both knees were related to military service in 1991.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for right and left knee disabilities.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the October 1996 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of right and left knee disabilities; specifically, whether the Veteran's current right and left knee disabilities may be related to service.  In this regard, the Veteran has essentially described pertinent symptomatology since service and two private physicians have provided a nexus opinion relating the Veteran's current knee disabilities to injuries in service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection for right and left knee disabilities s (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a right knee disability and a left knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Headaches

The Veteran also filed his initial claim for service connection for a chronic headache disability in February 1993.  He claimed his headaches were due to smoke inhalant while serving in the Southwest Asia Theatre of Operations.  The RO denied a claim for service connection chronic headache disorder in the December 1993 rating decision because although the Veteran was stationed in the Southwest Asia Theatre of Operations and was exposed to oil smoke, the service treatment records were silent with respect to a chronic headache disorder.  The claim was again denied in an October 1996 rating decision because there was no record showing a chronic headache disability.  

Although the Veteran was notified of the denial and his appellate rights that same month, he did not initiate an appeal from this determination with respect to this issue.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's October 1996 decision is final with respect to this matter as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A.  § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since October 1996 rating decision are private and VA treatment records, statements and Board hearing testimony from the Veteran, the July 2012 opinion from Dr. W.R. and a March 2013 VA examination report.  In his statements and testimony, the Veteran reported experiencing headaches since service.

Significantly, the VA treatment records and the VA examination report show that the Veteran has now been diagnosed with migraines since November 2010.  In the July 2012 opinion, the private physician opined that it was more likely that chronic headaches were related to military service in 1991.  Moreover, a November 2014 Fibromyalgia Disability Benefits Questionnaire (DBQ) also appears to indicate that the Veteran's headaches are associated with his fibromyalgia for which he has been awarded service connection as a qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a chronic headache disorder.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the October 1996 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it shows a current diagnosis and goes to the question of etiology of the chronic headache disorder; specifically, whether the Veteran's current headaches may be related to service.  In this regard, the Veteran has essentially described pertinent symptomatology since service and a private physician has provided a nexus opinion relating the Veteran's current headaches to service.  Moreover, the November 2014 DBQ indicated that the Veteran's headaches were associated with his service-connected fibromyalgia.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a chronic headache disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic headache disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal as to the claims for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, and for a sleep disorder other than obstructive sleep apnea is dismissed.

As new and material evidence has been received to reopen the service connection claims for right knee disability, left knee disability and chronic headache disability, to this extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

In light of reopening the issues of service connection for right and left knee disabilities, the Board finds that further development is necessary before adjudicating the claims on the merits.  The Veteran has consistently reported experiencing bilateral knee pain since service that he attributed to jumping off of trucks during combat operations.  As noted above service treatment records in March 1991 document pain in both knees for two months with an assessment of stressed knees.  

Post-service, a July 1992 private treatment record showed that the Veteran sustained a right knee injury to the lateral collateral ligament.  Nevertheless, a follow up private record dated in October 1992 showed that the Veteran was released from treatment for his right knee and was capable of fulfilling normal duties.  A February 2000 VA treatment record indicated that the Veteran reported knee pain for seven to eight years.  Again, the May 2012 private opinion from Dr. W.S.B. the July 2012 opinion from Dr. W.R. both indicated that the Veteran's knee disorders were related to service.  However, both private examiners failed to offer a detailed rationale to support their opinions and thus, are not sufficient to establish an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

As noted above, the Veteran was afforded a VA examination in March 2013.  The examiner opined that it was less likely as not that the Veteran's knee condition was related to service.  The examiner reasoned that the Veteran did not report any history of knee problems in a May 1992 Report of Medical History for Reserve purposes and his knees were normal at that time on physical examination.  The Veteran also denied seeing anyone for his knees within one year of discharge.  In an addendum opinion in June 2013, the examiner reiterated his previous findings and found that the Veteran's current knee condition was more likely related to his July 1992 ligament injury.  

However, in his rationale, the examiner failed to consider the Veteran's statements of pertinent symptomatology since his service as well as the May 2012 and July 2012 private opinions.  The examiner also did not appear to consider that that in-service treatment records reported consistent knee pain for two months as opposed to one incident.  Moreover, the examiner diagnosed the Veteran with patellofemoral syndrome of both knees.  However, the June 2013 addendum opinion appears to only address the right knee as the examiner determined that the Veteran's current knee condition was related to the July 1992 ligament injury.  However, the ligament injury was only to the right knee.  Importantly, there was no such injury to the left knee.  Moreover, an October 1992 private record indicated that the ligament injury had resolved.  Given these deficiencies, the Board must find that this examination is inadequate for appellate review.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Under these circumstances, the Board finds that another examination and an opinion by an appropriate physician is needed to resolve the claims for service connection for right and left knee disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds a VA examination as opposed to an opinion is necessary so that the VA examiner can obtain a thorough history of in-service and post-service knee injuries and symptomatology.

The Board also finds that further development is necessary before addressing the Veteran's claim for a chronic headache disorder on the merits.  The Veteran has asserted that he has been experiencing headaches since serving in the Southwest Asia Theatre of Operations.  In this regard, he has attributed his headache disorder to exposure to environmental hazards during combat operations.  The Board observes that in a case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 
As noted above, the March 2013 VA examiner found that the Veteran headaches were not related to service because service treatment records were silent with respect to any complaints of headaches and there was no report of headache on history or physical examination in May 1992 or within one year of discharge.  However, the VA physician did not discuss the relevance or import of the Veteran's lay statements regarding in-service combat experiences, including exposure to environmental hazards, and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

Also, as noted above, the Veteran's headaches have also been associated with his fibromyalgia, which was found by the RO to be a qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.  In this regard, the Board observes that service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016.  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Because the Veteran served in the Southwest Asia Theater of Operations from December 1990 to May 1991, he is a Persian Gulf Veteran within the meaning of the applicable statute and regulation.  Although the VA examiner diagnosed the Veteran with a migraines, it is unclear from the record whether some of the Veteran's headache symptoms are part and parcel of his service-connected fibromyalgia.   

Accordingly, the Board finds that another VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a chronic headache disorder, to include migraines.  See 38 U.S.C.A. § 5103A ; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that a VA examination as opposed to a medical opinion is necessary so that the examiner can obtain a full, complete adequate medical history concerning his reported in-service headache symptoms and symptomatology since service.  

The Veteran is also seeking service connection for obstructive sleep apnea.  He asserts that although he was not diagnosed with obstructive sleep apnea until 2011, he had experienced symptoms in service, including snoring and respiratory problems.  He asserts that his exposure to environmental hazards in the Southwest Theatre of Operations caused his sleep apnea.  In support of his claim, he submitted a May 2011 statement from a person who was identified as a medical doctor and was the Veteran's roommate during his period of active service.  The statement provided that the roommate noticed when the Veteran returned from desert storm on emergency leave, he exhibited snoring, periods of absent breathing and shortness of rest pattern.  He also observed that the Veteran had to sleep upright lots of time with pillows behind him.  The physician indicated that in his observation, these symptoms were in line with sleep apnea.  In a subsequent statement, the Veteran's representative indicated that the Veteran's roommate noticed these symptoms while the Veteran was home on emergency leave and still on active duty as opposed to after his discharge.  The July 2012 private opinion by Dr. W.R. further indicated that he had known the Veteran's roommate for 25 years and provided that his description of the symptoms were suggestive of obstructive sleep apnea.  He continued that these symptoms began in 1991.  In his opinion, the Veteran's obstructive sleep apnea was related to his military service.  Again, however, neither of these opinions provided any sort of detailed rationale and, in turn, are not sufficient for the award of service connection.  

The March 2013 VA examiner determined that it was less likely as not that the Veteran's obstructive sleep apnea was related to service because he was not seen for sleep apnea in service and did not report any problems on history and physical examination in May 1992 or within one year of discharge.  In his June 2013 addendum opinion, the examiner reiterated his prior opinion.  However, it does not appear that the examiner adequately considered the Veteran's statements concerning snoring in service while stationed in the Southwest Theatre of Operations or the description of such symptoms provided by the Veteran's roommate, who has also been identified as a medical doctor.  See Dalton, cited above.  The examiner also did not appear to consider the July 2012 private opinion or address whether it such disorder was related to exposure to environmental hazards.     

Given that the VA examiner did not adequately address all of the relevant evidence of record, under the circumstances, the Board finds that another VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for obstructive sleep apnea.  See 38 U.S.C.A. § 5103A ; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that a VA examination as opposed to a medical opinion is necessary so that the examiner can obtain a full, complete adequate medical history concerning his in-service symptoms and  symptomatology since service.  

The present appeal also includes the issue of service connection for hypertension.  After discharge, the Veteran was hospitalized and evaluated for hypertension in February 1992.  He testified that he did not do drill for three to four month until his primary care physician released him back to drill status.  The May 1992 Reserve examination showed a diagnosis of borderline hypertension.  The Board observes that where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as hypertension, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although there is a showing of hypertension within one year of active service, it is unclear from the record whether the Veteran's hypertension manifested to a degree of 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran has not been afforded a VA examination with respect to this issue. Given the findings of hypertension within one year of discharge from active service, the Board finds that a VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A ; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim involving a stomach disorder, he has asserted that his stomach disorder, to include IBS, began in service and has continued since the present.  In the alternative, he has also asserted that he has been diagnosed with IBS, which is a qualifying, chronic disability, pursuant to 38 U.S.C.A.  § 1117.  The March 2013 examiner found that the Veteran's IBS was less likely as not related to service because he did not report any problems while on active duty, at the May 1992 Reserve examination, or within a year of discharge.  However, again, the examiner failed to discuss the relevance or import of the Veteran's lay statements regarding in-service combat experiences, including exposure to environmental hazards, and immediately following service.  See Dalton, cited above.  Moreover, the examiner failed to address whether the Veteran's IBS met the criteria for an undiagnosed illness or a qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

Under these circumstances, the Board finds that further VA examination(s) by (an) appropriate professional(s)-to obtain medical findings and opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for a stomach disability, to include constipation, and IBS.  See 38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claims for service connection-in particular, the reopened claims.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) examination(s)-sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Little Rock, Arkansas and that records from that facility dated to February 2015 are associated with the Veteran's Virtual VA record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Little Rock VAMC dated from February 2015 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Little Rock VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examinations, by appropriate physicians, to address all the disabilities at issue.  The contents of the entire, electronic claims file must be made available to the individual(s)designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Each physician must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

a) With respect to the knees, the examiner should list all diagnosed disability(ies) associated with the right and left knees.

Then, with respect to each diagnosed right and left knee disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include combat operations in the Southwest Asia Theatre of Operations.  

In proffering the opinion, the physician should specifically consider the March 1991 service treatment record documenting 2 months of ongoing knee pain, the May 2012 private opinion and the July 2012 private opinion, as well as the Veteran's assertions of continuing knee pain since service.

b)  With respect to claimed chronic headaches,  to include migraines, the examiner should note and detail all assertions as to problems associated with headaches.

If any symptoms associated with headaches are  determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.  The specialist should be requested to determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness, to include the Veteran's service-connected fibromyalgia.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to any diagnosed chronic headache disorder, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations.

In proffering the opinion, the examiner must specifically consider the July 2012 private opinion, the November 2014 fibromyalgia DBQ and the Veteran's lay assertions of in-service symptoms and pertinent symptomatology since service.

c)  With respect to the diagnosed obstructive sleep apnea, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations.

In proffering the opinion, the physician should specifically address the June 2011 statement from the Veteran's roommate, who has been identified as a medical doctor, the July 2012 private opinion, and the Veteran's assertions of experiencing symptoms in service.  

d)  With respect to the diagnosed hypertension, the physician should provide an opinion, consistent with sound medical judgment, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) was otherwise medically related to service.  

In proffering the opinion, the physician should consider and discuss the pertinent treatment records and the May 1992 service examination showing that the Veteran was hospitalized in February 1992 for hypertension (within one year of discharge from active duty) and was diagnosed with borderline hypertension at the May 1992 Reserve examination. 

e)  With respect to any stomach disability, including constipation and IBS, the examiner should note and detail all assertions as to stomach symptoms.

The examiner should list all diagnosed disability(ies) associated with the stomach.  

If any symptoms associated with the stomach are determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.  The specialist should be requested to determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to each diagnosed disability of the stomach, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations. 

In proffering the opinion, the examiner must specifically consider the Veteran's lay assertions of in-service symptoms and pertinent symptomatology since service.

In rendering the all of the above requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination reports, and the Veteran's assertions of continuing symptoms since service.

5.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining matters on appeal.

If the Veteran fails, without good cause, to report to any examination(s) scheduled in connection with the reopened claims for service connection, in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.3655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that reflects review of all pertinent evidence of record, to specifically includes all evidence added to the record since the last adjudication of the claims, and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


